Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 26-46 are presented for examination.
Claims 26-36 and 45 are currently amended.
Claim 46 is newly added.
Claims 1-25 are canceled without prejudice.
Response to Arguments
Applicant’s arguments with respect to claims 26-46 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-35 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al., (hereinafter Mehta) U.S. Pub. No. 2015/0086067, in view of Dahari U.S. Pub. No. 2012/0048937.

As to claim 26, Mehta teaches the invention as claimed, including a device for acquiring images, comprising: 
an imager and an embedded web server (fig. 1, 8, par. 0027-0029 –components in media management computing device may be integrated in a single device e.g., mobile device, smart phone...), wherein:
the imager is configured to (fig. 8): 
(i) capture an image (par. 0054 –raw video is captured by camera 802); 
(ii) generate data, including decode strings, according to the capture image (par. 0054 –final video 302 created is watermarked…the watermark is a visible or invisible, identification data that is permanently embedded in the digital data, it remains [resent within the data ager any encoding and decoding process); and 
(iii) store the generated data in memory on the device (par. 0054 –the watermarked video 808 may be available through multiple channels to an end-user through a communication network 810); and 
the embedded web server is configured to (fig. 1, par. 0027-0029): 
(i) connect to a remote client device via a communication network (par. 0054 –a computer sends a request to download video via communication network); 
(ii) receive requests, from the remote client device, for the generated data (par. 0054 –a download request is sent from a computer to Internet for a video.  The download reaches the Web server through a network).
Mehta teaches downloading the requested video to the end user computer (par. 0054).  However, Mehta does not explicitly teach a barcode reading device, the image 
Dahari teaches a barcode reading device (fig. 1), the image includes a barcode, decode the barcode to decode strings that include data corresponding to information stored in the barcode and transmit the requested decode strings to the client device for display on the remote client device (abstract, par. 0063-0064, 0068-0071, 0075-0076, 0098).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Mehta and Dahari in order to provide an efficient barcode detection system for using to scan, detect and decode barcodes.
 
As to claim 27, Mehta teaches the invention as claimed, including the device according to claim 26, wherein the generated data stored in the memory is accessible from a web application running on the remote client device (fig. 1, par. 0054).  Mehta does not explicitly teach decode strings.  However, Dahari teaches decodes strings (abstract, par. 0068).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to provide the same motivation as discussed in claim 1 above.

 As to claim 28, Mehta teaches the invention as claimed, including the device according to claim 26, wherein the memory stores a plurality of decode strings corresponding to the captured image (par. 0054). 

As to claim 29, Mehta teaches the invention as claimed, including the device according to claim 26, wherein the imager is further configured to generate image data representing the acquired image (par. 0053-0054). 

As to claim 30, Dahari teaches the invention as claimed, including the device according to claim 26, wherein: the generated decoded strings include textual data correlated with the acquired image so that the remote client device can simultaneously display the acquired image and the textual data on a same screen; and the textual data is distinct from the acquired image (abstract, par. 0063-0064, 0068-0072, 0098). 

As to claim 31, Dahari teaches the invention as claimed, including the device according to claim 30, wherein the correlated textual data enables the remote client device to simultaneously display the captured image overlaid by the textual data (abstract, par. 0063-0064, 0068-0072).

As to claim 32, Mehta teaches the invention as claimed, including the device according to claim 26, wherein the imager is further configured to generate graphic data and/or value data (par. 0032-0033). 

As to claim 33, Mehta teaches the invention as claimed, including the device according to claim 26, wherein the imager is further configured to generate 

As to claim 34, Dahari teaches the invention as claimed, including the device according to claim 26, wherein the imager is further configured to generate setting data so that the remote client device can display settings of the device (abstract, par. 0063-0064, 0068-0072). 

As to claim 35, Mehta teaches the invention as claimed, including the device according to claim 26, wherein the imager is further configured to generate a success/fail indicator, which indicates whether decoding of the captured image was successful or not (par. 0053-0054). 

As to claim 46, Dahari teaches the invention as claimed, including the device of claim 26, wherein the imager is configured to decode 1D barcodes and configured to decode 2D barcodes (par. 0009). 

Claim 45 has similar limitations as claim 1; therefore, they are rejected under the same rationale.
Allowable Subject Matter
Claims 36-44 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/THU HA T NGUYEN/Primary Examiner, Art Unit 2444